Citation Nr: 1014304	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, to include calluses and ulcerations.

2.  Entitlement to service connection for a lung condition, 
to include residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1960 to April 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in North Little Rock, Arkansas that denied the 
Veteran's claims of entitlement to service connection for a 
bilateral foot condition, to include calluses and 
ulcerations, and for a lung condition, to include residuals 
of asbestos exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A.  Bilateral Foot Condition

The Veteran served on active duty in the Navy from April 1960 
to April 1962.  He claims that he has calluses and 
ulcerations on both feet due to active service.  More 
specifically, the Veteran claims that he incurred calluses on 
both of his feet during active service, and he alleges 
continuity of symptomatology since service.  Also, the 
Veteran alleges that the calluses caused ulcerations on his 
feet.  See Claim, January 2005; Form 21-4142, January 2005; 
Form 21-4138, March 2005 at 2.

June 2005 VA podiatric treatment records reflect that the 
Veteran was diagnosed with calluses on both feet and an 
ulceration of the left foot.  See also VA Podiatric Treatment 
Record, April 2005 (left foot ulceration for three months) 
and May 2006 (ulcerated for over a year).  Also, an October 
2005 VA podiatric treatment record reflects a diagnosis of an 
ulceration on the fourth toe of the Veteran's right foot.  
Clearly, the Veteran has a current bilateral foot condition, 
to include calluses and ulcerations.

The Board notes that the Veteran has not, however, been 
provided with a VA examination relating to his claim for 
service connection for a bilateral foot condition, to include 
calluses and ulcerations.  VA's duty to assist includes 
providing a veteran with a medical examination when the 
record (1) contains competent evidence that the veteran has a 
current disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Because the treatment records associated with the 
claims file clearly reflect that the Veteran has had calluses 
and ulcerations on both feet during the period on appeal, and 
because the Veteran is competent to report whether he had 
calluses in service and to report continuity of 
symptomatology since service, the Board finds that VA is 
under an obligation to provide the Veteran with an 
examination in connection with his claim relating to his 
feet.  See McLendon v. Nicholson, supra (recognizing that 38 
C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement of a VA examination).

B.  Lung Condition

The Veteran claims that he incurred a current lung condition 
due to exposure to asbestos and metal dust in service in the 
Navy.  He alleges that his job duties aboard the USS Talbot 
included cutting and laying out sheets of asbestos and 
maintaining a storage area for rolls and sheets of asbestos 
used to insulate the ship.  See Statement, January 2005.  He 
further alleges that he periodically stood fire watch while 
the ship stood in dry dock or was being repaired, including 
during asbestos removal and welding, during which time he 
alleges that he inhaled smoke and dust containing asbestos 
without a protective mask.  See Statement, January 2005.  The 
Veteran further alleges that he was treated for a respiratory 
illness in service after scaling and painting fresh water 
tanks for three to four days, which illness the Veteran 
attributes to "metal poisoning."  See Statement, March 
2005.

As an initial matter, the Board notes that a May 1960 service 
treatment record reflects that the Veteran was treated for 
pharyngitis.  May 1961 service treatment records reflect that 
the Veteran was treated for tracheo-bronchitis.

A November 2004 radiological report reflects that a CT scan 
of the Veteran's chest (thoracic) reveals findings of 
emphysematous changes bilaterally as well as nodular 
structures in the Veteran's left lung.  An impression of 
nodular structures "likely secondary to prominent 
vascularity although evaluation is limited due to suboptimal 
contrast bolus" was recorded.  The Board acknowledges, as 
noted by the RO in its decision denying service connection, 
lung nodules without sequelae generally do not constitute a 
lung disability for VA purposes.  Emphysema, however, does 
constitute a disability for VA purposes, and the November 
2004 treatment record reflects findings of emphysema.  See 38 
C.F.R. § 4.97, Diagnostic Code 6603 (2009).

The Board notes that while the Veteran claims he was treated 
for his lung condition several times in 2004, the above 
November 2004 VA radiological report is the only treatment 
record in the claims file dated in 2004 relating to the 
Veteran's claimed lung condition.  VA has a duty to assist 
the Veteran in obtaining all potentially relevant documents 
to substantiate a claim, including medical evidence to verify 
the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2008); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  Therefore, an attempt should be made to obtain all 
of the Veteran's VA treatment records dated from January 2004 
to present and to associate them with the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records 
created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board further notes that the Veteran was not provided 
with a VA examination relating to his claimed lung condition.  
As noted above, VA's duty to assist includes providing a 
veteran with a medical examination when the record (1) 
contains competent evidence that the veteran has a current 
disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Because the November 2004 treatment records reflects 
findings of emphysematous changes bilaterally and lung 
nodules, the Veteran alleges that he was exposed to asbestos 
and metal dust in service, and the service treatment records 
reflect treatment for pharyngitis and tracheo-bronchitis in 
service, the Board finds that VA is under an obligation to 
provide the Veteran with an examination in connection with 
his claim.  See McLendon v. Nicholson, supra (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
relating to the Veteran's bilateral foot 
condition, to include calluses and ulcers, 
dated from July 2006 to present; obtain all 
VA treatment records relating to the 
Veteran's lung condition dated from January 
2004 to present.  Any records obtained 
should be associated with the claims file.  
If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

2.  After the above development has been 
completed, the Veteran should be afforded 
a VA podiatric examination to determine 
the nature and etiology of each current 
condition of each of his feet, including 
opining as to whether, with regard to each 
foot, the Veteran currently has: (a) 
calluses (please note size in inches), and 
(b) ulcerations.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records and VA treatment records.  The 
examiner should indicate whether it is at 
least as likely as not (meaning likelihood 
of at least 50%) that any current foot 
disability identified is related to 
service.  Also, the examiner should 
address whether any ulcerations identified 
may be secondary to any calluses incurred 
in service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  After the necessary VA records have 
been associated with the claims file, the 
Veteran should be afforded a VA pulmonary 
examination to determine the nature and 
etiology of any pulmonary disability.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records and VA treatment records.  The 
examiner should indicate whether it is at 
least as likely as not (meaning likelihood 
of at least 50%) that any current lung 
disability identified is related to 
service, to include whether it is at least 
as likely as not that any disability is 
the result of exposure to asbestos or 
metal dust in service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's 
claims.  If either claim remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


